                                           Case 5:20-cv-02568-BLF Document 15 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9                                           SAN JOSE DIVISION

                                  10
                                         STEPHEN EDWARD HAJEK,
                                  11                                                           Case No. 20-2568 LF
                                                         Petitioner,
                                  12                                                           ORDER GRANTING MOTION FOR
Northern District of California




                                                  v.                                           EQUITABLE TOLLING
 United States District Court




                                  13
                                         RON BROOMFIELD, Acting Warden,
                                  14     California State Prison at San Quentin,
                                  15                     Respondent.

                                  16

                                  17          On June 5, 2020, petitioner filed a Motion for Equitable Tolling. ECF Doc. No. 10.
                                  18   Petitioner requests that the statute of limitations for filing his federal habeas petition be equitably
                                  19   tolled from January 29, 2020, the date that the California Supreme Court denied his state habeas
                                  20   petition, until April 21, 2020, the date that counsel was appointed to represent him in his federal
                                  21   proceedings. Petitioner cites the lack of appointed counsel during this time period as an
                                  22   extraordinary circumstance warranting tolling. Petitioner further alleges that although the full
                                  23   impact of the COVID-19 epidemic is currently unknown, he expects to move for further tolling
                                  24   once the extent of the delay caused by the epidemic is better understood. In a response filed on
                                  25   June 16, 2020, respondent waives his statute of limitations defense to the time period cited in
                                  26   petitioner’s motion but does not extend his waiver to any future tolling request. ECF Doc. No. 14.
                                  27          Good cause appearing, petitioner’s motion is GRANTED. The statute of limitations is
                                  28   Case No.: 20-2568
                                       << ORDER TYPE >>
                                                                                           1
                                          Case 5:20-cv-02568-BLF Document 15 Filed 06/29/20 Page 2 of 2




                                   1   equitably tolled from January 29, 2020 until April 21, 2020. Any request for additional tolling

                                   2   will be considered upon the submission of further briefing.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 29, 2020

                                   5                                                   ______________________________________
                                                                                       BETH L. FREEMAN
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 20-2568
                                       << ORDER TYPE >>
                                                                                        2
